Exhibit 10.02

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR INDEMNIFICATION AGREEMENT

This Amended and Restated Non-Employee Director Indemnification Agreement
(“Agreement”) is made as of the        day of       , 20      , by and between
MoneyGram International, Inc. (the “Corporation”), a Delaware corporation, and
      , a director of the Corporation (the “Director”).

Recitals

A. The Director has been elected to serve as a director of the Corporation and
the Corporation desires the Director to continue in such capacity.

B. In addition to the indemnification to which the Director is entitled under
the Amended and Restated Certificate of Incorporation of the Corporation (the
“Articles”), the Corporation at its sole expense maintains insurance protecting
its officers and directors against certain losses arising out of actual or
threatened actions, suits or proceedings to which such persons may be made or
threatened to be made parties (“D & O Insurance”).

C. The Articles and the Delaware General Corporation Law specifically provide
that they are not exclusive, and thereby contemplate that contracts may be
entered into (i) between the Corporation and the members of its Board of
Directors with respect to indemnification of such directors, and (ii) between
the Corporation and its officers with respect to indemnification of such
officers.

Agreement

In order to induce the Director to continue to serve in the capacity as a
director, in consideration of the Director’s valuable services for the
Corporation, the Corporation and the Director agree as follows:

1. Continued Service. Director will continue to serve as a director of the
Corporation at the will of the Corporation so long as the Director is duly
elected and qualified in accordance with the Articles and the Bylaws of the
Corporation (“Bylaws”) or until the Director resigns in accordance with
applicable law.

2. Indemnity of Director. The Corporation shall hold harmless and indemnify
Director to the full extent authorized or permitted by the provisions of the
Delaware General Corporation Law or by any amendment thereof or other statutory
provisions authorizing or permitting such indemnification which is adopted after
the date hereof. To the extent that a change in the Delaware General Corporation
Law (or other applicable law), whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under the Articles or the Bylaws and this Agreement, it is the intent
of the parties hereto that Director enjoy by this Agreement the greater benefits
so afforded by such change. No amendment, alteration or repeal of this Agreement
or of any provision hereof or of the Articles or the Bylaws or any provision
thereof shall limit or restrict any right of Director under this Agreement or
such other documents in respect of any action taken or omitted by Director in
Director’s capacity as a director of the Corporation prior to such amendment,
alteration or repeal.

3. Maintenance of Insurance and Self Insurance.

a. Subject only to the provisions of Section 3(b) hereof, so long as Director
shall continue to serve as a director of the Corporation (or shall continue at
the request of the Corporation to serve as a director of another corporation,
partnership, joint venture, trust or other enterprise), and thereafter so long
as Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that Director was a director of the
Corporation or served in any of said other capacities, the Corporation will
purchase and maintain in effect for the benefit of Director one or more valid,
binding and enforceable policies of D & O Insurance.

b. The Corporation shall not be required to maintain said policies of D & O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.

c. In the event the Corporation does not purchase and maintain in effect said
policies of D & O Insurance pursuant to the provisions of Section 3(b) hereof,
the Corporation shall hold harmless and indemnify Director to the full extent of
the coverage which would otherwise have been provided for the benefit of
Director pursuant to such D & O Insurance.

4. Additional Indemnity. Subject only to the exclusions set forth in Section 5
hereof, and without limiting any right which Director may have now or in the
future pursuant to the Delaware General Corporation Law, the Articles, the
Bylaws, any other agreement, any resolution, any policy of insurance or
otherwise, the Corporation hereby further agrees to hold harmless and indemnify
Director against any and all expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Director in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, whether by
third parties or by or in the right of the Corporation to which Director at any
time becomes a party, or is threatened to be made a party, by reason of the fact
that Director is or was a director of the Corporation, or is or was serving or
at any time serves at the request of the Corporation as a director of another
corporation, partnership, joint venture, trust or other enterprise.

5. Limitations on Additional Indemnity. No indemnity pursuant to Section 4
hereof shall be paid by the Corporation:

a. for which and to the extent that payment is actually made to Director under a
valid and collectible insurance policy maintained by the Corporation;

b. for which and to the extent that Director is indemnified by the Corporation
or receives a recovery from the Corporation otherwise than pursuant to
Section 4;

c. on account of any suit in which judgment is rendered against Director for an
accounting of profits made from the purchase or sale by Director of securities
of the Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

d. with respect to acts or omissions which are not in good faith or which
constitute intentional misconduct or a knowing violation of law;

e. with respect to authorization by Director of the unlawful payment of a
dividend or other distribution on the Corporation’s capital stock or the
unlawful purchase of its capital stock;

f. with respect to any transaction from which Director derived an improper
personal benefit; or

g. if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

6. Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Director otherwise than under this Agreement or from any liability which
is not directly related to the failure of Director promptly to so notify the
Corporation. With respect to any such action, suit or proceeding as to which
Director notifies the Corporation of the commencement thereof:

a. The Corporation will be entitled to participate therein at its own expense;
and

b. Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Director.
After notice from the Corporation to Director of its election so to assume the
defense thereof, the Corporation will not be liable to Director under this
Agreement for any legal or other expenses subsequently incurred by Director in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Director shall have the right to employ the
Director’s counsel in such action, suit or proceeding, but the fees and expenses
of such counsel incurred after notice from the Corporation of its assumption of
the defense thereof shall be at the expense of Director unless (i) the
employment of counsel by Director has been authorized by the Corporation (ii) 
Director shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Director in the conduct of the defense of
such action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to continue the defense of any action, suit or proceeding properly
brought by or on behalf of the Corporation or as to which Director shall have
made the conclusion provided for in (ii) above.

c. The Corporation shall not be required to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent. Neither the Corporation nor Director will
unreasonably withhold its consent to any proposed settlement.

7. Advance Payments.

a. Director shall be entitled to receive advance payments in the amount of all
costs, charges, and expenses, including attorney and other fees and expenses,
actually and reasonably incurred or reasonably to be incurred by Director in
defense of any action, suit or proceeding as described in Section 4 hereof.

b. Director agrees that the Director will reimburse the Corporation for all
costs, charges and reasonable expenses paid or advanced by the Corporation in
defending any civil, criminal, administrative or investigative action, suit or
proceeding against Director in the event and only to the extent that it
ultimately shall be determined in a final non-appealable determination by a
court of competent jurisdiction that Director is not entitled to be indemnified
by the Corporation for such costs, charges and expenses under the provisions of
this Agreement.

c. The Corporation agrees that if any party with a right to nominate the
Director to a position as a director of the Corporation (or any affiliate
thereof other than the Corporation) pays or causes to be paid, for any reason,
any amounts otherwise indemnifiable hereunder or under any other indemnification
agreement (whether pursuant to contract, bylaws or charter) with Director, then
(i) such party (or such affiliate, as the case may be) shall be fully subrogated
to all rights of Director with respect to such payment and (ii) the Corporation
shall reimburse such party (or such other affiliate) for the payments actually
made.

8. Indemnification Request.

(i) Advancement.

a. Director shall, in order to request advanced payments according to Section 7
hereof, submit to the Board of Directors a sworn statement of request for
advancement of expenses in the form of Exhibit 1 attached hereto and made a part
hereof (the “Advancement Request”), stating that (i) the Director has incurred
or will incur actual expenses in defending an action, suit, or proceeding as
described in Section 4 hereof and (ii) the Director undertakes to repay such
amount if it shall ultimately be determined in a final non-appealable
determination by a court of competent jurisdiction that the Director is not
entitled to be indemnified by the Corporation under this Agreement.

b. Upon receipt of the Advancement Request, the Chairman of the Board, the
President or any Vice President shall authorize immediate payment of the
expenses stated in the Advancement Request within 10 calendar days, whereupon
such payments shall immediately be made by the Corporation. No security shall be
required in connection with any Advancement Request and it shall be accepted
without reference to Director’s ability to make repayment.

(ii) Indemnification.

a. Director, in order to request indemnification pursuant to Section 4 hereof,
shall submit to the Board of Directors a sworn statement of request for
indemnification in the form of Exhibit 2 attached hereto and made a part hereof
(the “Indemnification Request”), stating that Director is entitled to
indemnification under this Agreement. Such Indemnification Request shall contain
a summary of the action, suit or proceeding and an itemized list of all payments
made or to be made with respect to which indemnification is requested.

b. The Board of Directors shall be deemed to have determined that Director is
entitled to such indemnification unless, within 30 days after submission of the
Indemnification Request, the Board of Directors shall have notified Director in
writing that it has determined, by a majority vote of directors who were not
parties to such action, suit or proceeding based upon clear and convincing
evidence, that Director is not entitled to indemnification under this Agreement.
The evidence shall be disclosed to Director in such notice which shall be sworn
to by all directors who participated in the determination and voted to deny
indemnification.

c. In the event that (i) a majority vote according to Section 8.2(b) cannot be
obtained or that (ii) there is a change in control of the Corporation (other
than a change in control which has been approved by members of the Board of
Directors who were directors prior to such change in control), the following
procedure shall take place:

(aa) Director shall choose, subject to Corporation approval (which approval
shall not be unreasonably withheld), counsel who has not performed any services
for the Corporation or Director within the last five years and who is in good
standing (“Independent Legal Counsel”).

(bb) Independent Legal Counsel shall then determine within (i) thirty (30) days
after submission of the Indemnification Request, or (ii) the Director’s
acceptance to act as an Independent Legal Counsel, or (iii) such reasonable time
as is required under the circumstances, whichever comes later, whether Director
is entitled to indemnification under this Agreement. Indemnification may only be
denied according to Section 5 hereof and only based upon clear and convincing
evidence. In the case of a denial, Independent Legal Counsel shall submit to the
Board of Directors and to Director within 10 days after the decision a written
opinion disclosing the grounds and the evidence upon which such decision was
based. The decision of Independent Legal Counsel shall be final.

d. The termination of any action, suit or proceeding by judgment, order,
settlement or conviction, or upon a plea of no contest or its equivalent, shall
not, of itself, create a presumption that Director’s conduct was such that
indemnity is not available pursuant to Section 5.

9. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Director is a director of the
Corporation (including service at the request of the Corporation as a director
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Director shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that Director was a director of the Corporation or serving in any other capacity
referred to herein.

10. Enforcement.

a. The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on the Corporation hereby in order
to induce Director to serve or continue to serve as a director of the
Corporation and acknowledges that Director is relying upon this Agreement in
continuing in such capacities.

b. In the event Director is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Director for all of Director’s reasonable fees and
expenses in bringing and pursuing such action.

11. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

12. Governing Law; Binding Effect; Amendment and Termination.

a. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.

b. This Agreement shall be binding upon Director and upon the Corporation, its
successors and assigns, and shall inure to the benefit of Director, the
Director’s heirs, personal representatives and assigns and to the benefit of the
Corporation, its successors and assigns.

c. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

13. Miscellaneous. This Agreement shall supersede any other similar agreement
with directors of the Corporation previously adopted by the Board of Directors
and entered into by the Corporation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

MONEYGRAM INTERNATIONAL, INC.

By:       
Name:
Title:


DIRECTOR

By:      

Name:

